DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “arresting hoop 21” (line 11 of [0033]) is inconsistent with “arresting hook 21” (line 1 of [0031]).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
In claim 1, line 7, it is not clear exactly what is defined as “the free ends”.
In claim 1, line 4, it is not clear exactly what is defined as “the distance of the free ends”, i.e., a distance that measures the length of each free end or a distance that measures the space between the two free ends.
In claim 2, lines 4-5 are confusing because it is not clear what “the left-hand stop” or “a right-hand stop” is referring to, structurally.  According to the disclosure, there are two stops (22) formed in the arresting hook (21).  However, the door-side hinge half is not “mounted either at the left-hand stop of a door element or a right-hand stop of a door element” as now claimed.  Note similar errors in other claims (e.g., lines 2-5 of claim 3; lines 3-4 of claim 5).
In claim 4, line 2, “may…” is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Note similar errors in other claims (e.g., claims 5-7 and 10-12). 
 In claim 7, lines 2-5, “may, for example” and “in particular…”render the claim indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al. ‘027 (US 6,238,027 B1) in view of Lyon ‘556 (5,355,556)
Regarding claim 1, Kohler et al. discloses the invention as claimed (fig. 2), including a housing side hinge half (21.1), a door side hinge half (21.2), the housing side half having a mounting flange (24) for securing to a vertical profile (10.1), and two bolt seats (22) of the housing side half and a bolt receiving means (29) of the door side hinge half for receiving a hinge bolt.  The only difference between the claim and Kohler et al. is that Kohler et al. does not show two hinge bolts accommodated in a respective bolt seat of the housing side half.  Instead, Kohler et al. uses a single pin to connect the bolt seats and the bolt receiving means (col. 3, lines 30-34).   Lyon ‘556 teaches a reversible hinge assembly (fig. 6A 
As to claim 2, the housing hinge half of Kohler et al. is symmetrical to a plane that runs perpendicular to the vertical direction (i.e., a horizontal plane bisecting the housing side half 21.1).
Regarding claim 3, as best understood, the housing side half (21.1) in the combination of Kohler et al. and Lyon engages a first bolt (e.g. bolt 30) at a left-hand mounted position, and the housing side half engages a second bolt (e.g., bolt 31) at a right-hand mounted position (i.e., the door being inverted 180°).

As to claim 7, Kohler et al. does not specify that the bolt seats are formed of sheet metal and the bolts are inserted into the seats by press-fit.  The Examiner takes Official Notice that forming hinge knuckles (i.e., hinge bolt seats) with sheet metal and press-fitting a hinge pin in the knuckle are well known and common practice in the art (see cited references 5,940,937, 3,431,591, 1,341,063).  It would have been obvious to one skilled in the art to form the bolt seats of Kohler et al. with sheet metal and press-fit the bolts in the bolt seats to assemble the hinge by the known, common practice.  Note that the “plug section” as claimed is met by the part of each bolt that is disposed inside the bolt seat (the end opposite the free end).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al. ‘027 and Lyon ‘556 as applied to claims 1-3 and 6-7 above, and further in view of Langenhorst ‘607 (4,424,607).
The combination of Kohler et al. and Lyon discussed above does not show each hinge bolt having a flange between the free end and the plug section.  Langenhorst teaches a hinge having a flange (11) between the two ends of the hinge pin to provide a smooth support (i.e., upper and lower surfaces providing a .
Allowable Subject Matter
Claims 4-5 and 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
3,375,546 (Peterson) shows a detachable hinge having a keeper inserted between two knuckles to prevent the knuckles from moving axially.
0,743,279 (Haycock) shows a hinge pintle having a flange for supporting the knuckles.
5,127,132 (Karlin) shows an anti-lifting device to prevent axial shafting between two hinge plates.

 
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
August 27, 2021